—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 6, 1995, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to a prison term of IV2 to 3 years to run consecutive to the sentence he was serving. In addition, County Court imposed a mandatory surcharge of $150 and crime victims’ assistance fee of $5. Defendant contends, inter alia, that County Court should have waived the mandatory surcharge. Initially, inasmuch as defendant has not completed his term of imprisonment, we find his request for waiver of the mandatory surcharge to be premature (see, People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037; People v Mejia, 191 AD2d 844, lv denied 81 NY2d 1017). Nevertheless, were we to consider the merits, we would find that County Court did not abuse its discretion in refusing to waive the surcharge (see, People v McGarry, 219 AD2d 744; People v Prince, 196 AD2d 917, lv denied 82 NY2d 901). We have considered defendant’s remaining arguments and find them to be without merit.
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.